Title: From George Washington to Major General John Sullivan, 5 November 1778
From: Washington, George
To: Sullivan, John


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5th Novemr 1778
  
I have just recd advice from Lord Stirling that a fleet of 108 sail left the Hook on the morning of the 3d. There were five or six two Deckers among them. I have not yet learned whether any more were preparing to follow, but as there are persons in New York and upon Staten Island, I expect to be speedily informed of any further movements of the Enemy. I am Dear Sir Yr most obt Servt.
  
  
  
  
P.S. Inclosed you have a Manifestoe lately published by Congress.
  
